Case 1:21-cv-00030-CFC Document 83 Filed 02/24/21 Page 1 of 2 PagelD #: 36

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

OMEGA PATENTS, LLC,
Plaintiff,
Case No. 21-30-CFC

Vv.

BAYERISCHE MOTOREN WERKE AG, a
Foreign company, and BMW OF NORTH
AMERICA, LLC,

Defendants.

REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE (LETTER ROGATORY)

The United States District Court for the District of Delaware presents its compliments to
the Appropriate Judicial Authority of Germany and requests international assistance to effect
service of process to be used in a civil proceeding before this court in the above-captioned matter.
A hearing is not yet scheduled in this matter but will likely be in 2021 in Wilmington, Delaware,
U.S.A.

REQUEST

This Court requests the assistance described herein as necessary in the interests of justice.
The assistance requested is that the Appropriate Judicial Authority of Germany effect service of
process on:

Bayerische Motoren Werke AG
Petuelring 130, BMW Haus,
Munich, 80788, Germany

Service is to be made upon Bayerische Motoren Werke AG of the following
documents:

Complaint for Patent Infringement with Exhibit A

Civil Cover Sheet
Alias Summons in a Civil Action
Case 1:21-cv-00030-CFC Document 83 Filed 02/24/21 Page 2 of 2 PagelD #: 37

Report on the Filing or Determination of an Action Regarding a Patent or
Trademark

This Court requests that the Appropriate Judicial Authority of Germany serve the above-
named documents by personal service into the hands of a Bayerische Motoren Werke AG
director, or through managing agent to another person authorized to accept service on behalf of
Bayerische Motoren Werke AG, or in a manner of service consistent with the laws of Germany.

FACTS OF THE CASE

 

Omega Patents, LLC (“Plaintiff”) brings this action and makes the following allegations
of patent infringement relating to U.S. Patent No. 9,458,814 B2 (the “’814 Patent”). Defendants
Bayerische Motoren Werke AG and BMW of North America, LLC (“Defendants”) infringe on
the *814 Patent in violation of the patent laws of the United States of America, 35 U.S.C. § 1 ef
seq.

OFFER OF RECIPROCAL ASSISTANCE

The United States District Court for the District of Delaware is willing to provide similar

assistance to the judicial authorities of Germany. See 28 U.S.C. § 1696(a).
REIMBURSEMENT FOR COSTS

Counsel for Omega Patents, LLC is willing to reimburse the judicial authorities of
Germany for costs incurred in executing the U.S. District Court’s Letter Rogatory. Omega Patents,
LLC’s counsel is Stephen B. Brauerman of Bayard, P.A., at 600 North King Street, Suite 400,

Wilmington, Delaware 19801.

DATED: _Fe&varg 24, 242/ Ly (7% (ao

The Honorable Colm F. Conkertly
[SEAL OF COURT] United States District Court Judge

District of Delaware

Wilmington, Delaware 19801

U.S.A.
